 

 

Exhibit 10.2

 

SPRING BANK PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

(Effective as of September 13, 2018)

 

The Board of Directors of Spring Bank Pharmaceuticals, Inc. (the “Company”) has
approved the following Amended and Restated Non-Employee Director Compensation
Policy (this “Policy”) which establishes compensation to be paid to non-employee
directors of the Company, effective as of September 13, 2018 (“Effective Time”),
to provide an inducement to obtain and retain the services of qualified persons
to serve as members of the Company’s Board of Directors.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, a “Non-Employee Director”).  “Affiliate”
shall mean an entity which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.

 

Stock Option Grants

 

All stock option amounts set forth herein shall be subject to automatic
adjustment in the event of any stock split or other recapitalization affecting
the Company’s common stock.

 

Annual Stock Option Grants

 

Annually, each Non-Employee Director who has served as a director for at least
six (6) months shall be granted a non-qualified stock option to purchase 5,500
shares of the Company’s common stock under the Company’s 2015 Stock Incentive
Plan (the “Stock Plan”) on the date of the Company’s annual meeting of
stockholders (the “Annual Meeting Date”).  The shares shall be automatically
issued as of the Annual Meeting Date without any further action required by the
Board of Directors.  

 

Initial Stock Option Grant for Newly Appointed or Elected Directors

 

Each new Non-Employee Director shall be granted a non-qualified stock option to
purchase 11,000 shares of the Company’s common stock under the Stock Plan at the
first regularly scheduled meeting of the Board of Directors on or after his or
her initial appointment or election to the Board of Directors.

--------------------------------------------------------------------------------

 

 

 

 

Terms for All Option Grants

 

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, all options granted under this Policy shall (i)
vest in equal monthly installments at the end of each successive month following
the grant date until (a) for all initial stock option grants, the third
anniversary of the grant date and (b) for all annual stock option grants, the
first anniversary of the grant date, in each case subject to the Non-Employee
Director’s continued service on the Board of Directors; (ii) have an exercise
price equal to the fair market value of the Company’s common stock as determined
in the Stock Plan on the grant date; (iii) terminate ten years after the grant
date; (iv) accelerate in full upon the occurrence of of a Change in Control; and
(v) contain such other terms and conditions as set forth in the form of option
agreement approved by the Board of Directors or the Compensation Committee prior
to the grant date.

 

“Change in Control” shall mean any of the following:

 

 

(a)

the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)
(a “Person”) of beneficial ownership of any capital stock of the Company if,
after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 under the Exchange Act) more than 50% of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection any acquisition directly from the Company will
not be a Change in Control;

 

 

(b)

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include a corporation that as a result of such
transaction owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries); or

 

 

(c)

the liquidation or dissolution of the Company;

 

provided that, where required to avoid additional taxation under Section 409A of
the Internal Revenue Code and the guidance issued thereunder, the event that
occurs must also be a

2

 

--------------------------------------------------------------------------------

“change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” as
defined in Treasury Reg. § 1.409A‑3(i)(5).    

 

 

Annual Fees

 

Each Non-Employee Director serving on the Board of Directors and the Audit
Committee, Compensation Committee and/or Nominating and Corporate Governance
Committee, as applicable, shall be entitled to the following annual amounts (the
“Annual Fees”):  

 

Board of Directors or Committee of Board of Directors

Annual Retainer Amount for Member

Annual Retainer Amount for Chairman

Board of Directors

$35,000

$65,0001

Audit Committee

$7,500

$15,000

Compensation Committee

$5,000

$10,000

Nominating and Corporate Governance Committee

$3,750

$7,500

Science and Technology Committee

$3,750

$7,500

 

Except as otherwise set forth in this Policy, all Annual Fees shall be paid for
the period from January 1 through December 31 of each year. All Annual Fees
shall be paid in either cash in the amount of each Non-Employee Director’s
Annual Fees or such number of shares of the Company’s common stock as is equal
to the full dollar amount of each Non-Employee Director’s Annual Fees (as
calculated below under “Calculation of Shares and Grant Terms”).

 

Election

 

Each Non-Employee Director shall make an annual election on a form provided by
the Company, indicating whether cash or common stock is elected, prior to
December 31 of the year prior to the payment of the Annual Fees; provided,
however, for the fiscal year ending December 31, 2017, such election shall be
made prior to March 31, 2017 for the final nine month period of fiscal 2017.  In
the event that a Non-Employee Director has not submitted his or her election for
the applicable year by December 31, then the election of such Non-Employee
Director shall be deemed to be the same as the election made by such
Non-Employee Director for the prior year, and if no election has been made, then
the Non-Employee Director shall receive all Annual Fees in cash. Each newly
elected or appointed Non-Employee Director shall make an election prior to the
beginning of the next calendar quarter after his or her initial appointment or
election.  

 

Payments

 

 

1 

Includes $35,000 as a member plus $30,000 for service as chairman of the
board.  The chairman of the board only receives an additional retainer for such
service if he or she is a non-employee director.

 

3

 

--------------------------------------------------------------------------------

Payments payable to Non-Employee Directors shall be paid quarterly in arrears as
of the last business day of each fiscal quarter, provided that (i) the amount of
such payment shall be prorated for any portion of such quarter that such
director was not serving on the Board or a committee and (ii) no fee shall be
payable in respect of any period prior to the date such director was elected to
the Board or a committee.

 

Calculation of Shares and Grant Terms

 

If shares of common stock are to be received as payment, the number of shares
shall be calculated by dividing the applicable quarterly dollar amount that the
Non-Employee Director has elected to be paid in shares of common stock by the
Fair Market Value (as defined in the Stock Plan) of the shares of common stock
of the Company on the first business day of the quarter following the quarter in
which the fees are earned (the “Calculation Date”) (rounded down to the nearest
whole number so that no fractional shares shall be issued).  Effective as of
January 1, 2019, the Calculation Date for a quarter shall be deemed to be the
last business day of the quarter in which the fees are earned. The shares shall
be automatically and without any further action required by the Board of
Directors issued as of the Calculation Date.  

 

If  the Non-Employee Director ceases providing services on the Board, the number
of shares to be received by a Non-Employee Director shall be calculated by
dividing the applicable prorated quarterly dollar amount that the Non-Employee
Director has elected to be paid in shares of common stock by the Fair Market
Value (as defined in the Stock Plan) of the shares of common stock of the
Company on the last day of  service (rounded down to the nearest whole number so
that no fractional shares shall be issued).  The shares shall be automatically
and without any further action required by the Board of Directors issued as of
such date.

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board of Directors and committees thereof or in connection with
other business related to the Board of Directors.

 

Amendments

 

The Compensation Committee shall periodically review this Policy to assess
whether any amendments in the type and amount of compensation provided herein
should be made and shall make recommendations to the Board of Directors for its
approval of any amendments to this Policy.

4

 